Citation Nr: 1619691	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  14-27 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel



INTRODUCTION

The Veteran has active duty service from October 1957 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of the hearing was prepared and added     to the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The probative, competent evidence is against a finding that the Veteran's current back disability is related to active duty service.  


CONCLUSION OF LAW

The requirements for establishing service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant VCAA notice was provided in November 2011.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and an opinion obtained.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, and the Veteran testified as to the events in service, treatment history and symptomatology of his low back disability.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Service connection may be established for a disability resulting from disease          or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake      v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed low back pain during his active service, resulting in his current lumbar spine disability.  The Veteran testified that during service, he bent over and could not straighten up for about 2 minutes.  He stated this occurred in the early 1960's.  The Veteran noted that his back would  lock up sporadically, and he would stretch by putting one hip over the other and stretching in the opposite direction, which would relieve the pain.  His wife stated the Veteran would just take Excedrin for the pain, and generally did not complain.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with degenerative disc disease of the lumbar spine.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show that a report of medical history in August 1966 noted the Veteran denied musculoskeletal complaints.  Physical examinations in April 1967 and May 1973 revealed a normal spine.  In mid-1976 the Veteran went to sick call complaining of back pain.  He was diagnosed with a muscle strain in the spine and was given heat packs and advised to do physical therapy.  He had an       x-ray of the lumbar spine that was normal, and he was diagnosed with low back pain without sciatica or neuromuscular involvement to the lower extremities.  He had no documented treatment for a back impairment after a few physical therapy sessions, and there was no indication a separation examination was conducted.  

The first evidence of record showing treatment for a lumbar spine disability following service was in 2002, when the Veteran had a spinal MRI that showed mild narrowing of the spinal canal in the lumbar region and annulus fibrosis of     the intervertebral discs at L3-S1.  A follow-up spinal MRI from September 2004 showed degenerative disc disease in the lumbar spine at L5-S1.  In March 2012    the Veteran had an MRI of the lumbar spine that showed diffuse degenerative spondylosis and mild scoliosis at L2-L4.  Since then, he has received ongoing pain management treatment through VA.  

As there is no medical evidence showing arthritis in service or within one year following discharge from service, competent evidence linking the current spinal condition with service is required to establish service connection.  

In this case, the Veteran underwent VA examination in connection with his claim in December 2011.  At the time he was diagnosed with degenerative disc disease of the lumbar spine.  The VA examiner opined that it was less likely than not that the Veteran's current spinal disability was incurred in or caused by service.  In making this determination the VA examiner noted that the Veteran's spinal x-rays in service were normal, and that there was no medical treatment after separation until 2002.  The examiner stated this indicates the Veteran did not develop a chronic back problem related to service and that his current diffuse degenerative disc disease      is typical of aging.  

In October 2012 the Veteran's private orthopedist completed a Physician's Questionnaire indicating he had treated the Veteran for 14 years.  He responded affirmatively to the question of whether he reviewed the Veteran's treatment or service medical records.  He then responded affirmatively to the question of whether the Veteran's back condition "is/could ... more likely than, be aggravated or due to an injury incurred while in service."  The physician noted the current treatment regimen of pain medication and muscle relaxers, but provided no further discussion.  

In weighing the opinions of record, great weight is given to the opinion of the VA examiner, who opined that the Veteran's current spinal disability was less likely than not related to active duty service.  The VA examiner's opinion was supported by the physical evaluation of the Veteran and a review of his treatment history both during and after service.  Moreover, the opinion also considered the Veteran's reported history and provided an adequate rationale for the conclusion reached that is consistent with the record.  see Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from sound reasoning).

Conversely, the opinion from the private orthopedist provided no rationale for the affirmative response to the nexus question.  Moreover, the question was speculative in nature with the use of "could" in the question.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative).  Thus, the Board finds the opinion is entitled to minimal, if any, probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Moreover, while the Veteran and his wife have reported his back symptomatology during and after service, as a lay persons, they have not shown that they have specialized training sufficient to render a diagnosis of those symptoms, nor are they competent to render an opinion as to the etiology of his current back disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a spinal disability are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's and his wife's opinions regarding the etiology of his current lumbar degenerative disc disease is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

The Board acknowledges the Veteran's and his wife's reports of symptoms during and continuing after service.  However, as arthritis was not shown in service or within one year following discharge from service, the provisions regarding continuity are not for application.  See Walker, 708 F.3d at 1340 (holding that    only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014)).

In this case, the preponderance of the competent and probative evidence is against a finding that the Veteran's current back disability is related to service.  Accordingly, the claim for service connection for a lumbar spine disability is denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
 

ORDER

Entitlement to service connection for a lumbar spine disability is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


